Title: From Thomas Jefferson to William Short, 14 June 1805
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir 
                     
                     Washington June 14. 05.
                  
                  Your favor of May 15. was recieved in due time. you will now recieve inclosed a draught of the US. bank here on that at Philadelphia for 500. D. if I rightly estimate the calls which will come on me the beginning of July I am afraid they will disable me from making the remittance for that month. an unexpected one from Albemarle has deranged the calculations I had made for that epoch. after that I hope interruptions will be less frequent.
                  By your letter to mr Barnes I percieve you were undetermined in what direction you would go to pass the hot & bilious season. this gives a hope still that we may have you at Monticello, for which place I shall set out about the middle of July: but having to proceed without delay to Bedford, I shall probably not be back to Monticello till the 1st. of August, where I should be very happy to meet you. we have lately recieved letters from Madrid, where our negociation was still going on, but evidently with such a disinclination on the part of Spain to come to a definition of boundary, that Monroe will be obliged to return to London & leave the matter unsettled. perhaps a stipulation that the parties shall leave the disputed country in statu quo, unsettled by both will answer our purpose quite as well as a present ascertainment as time is liberating our finances & increasing our strength, in that quarter particularly. Accept affectionate salutations & assurances of constant attachment & respect.
                  
                     Th: Jefferson 
                     
                  
               